COURT OF APPEALS OF VIRGINIA


Present:   Judges Willis, Frank and Clements


JOHN E. SOMERS, II
                                           MEMORANDUM OPINION *
v.   Record No. 2899-00-1                      PER CURIAM
                                              MAY 29, 2001
ACCOMACK COUNTY DEPARTMENT
 OF SOCIAL SERVICES


             FROM THE CIRCUIT COURT OF ACCOMACK COUNTY
                       Glen A. Tyler, Judge

           (Barry Kantor; Grady A. Palmer, III;
           Christie & Kantor, P.C., on brief), for
           appellant.

           No brief for appellee.

           (Mark L. Earley, Attorney General; Ashley L.
           Taylor, Jr., Deputy Attorney General;
           Siran S. Faulders, Senior Assistant Attorney
           General; Cheryl A. Wilkerson, Assistant
           Attorney General, on brief), for Virginia
           Department of Social Services.


     John E. Somers, II, appeals the decision of the circuit court

dismissing his petition for appeal from an administrative hearing

conducted by the Virginia Department of Social Services (VDSS).

On appeal, Somers contends that the circuit court erred in (1)

dismissing his appeal on the basis that he incorrectly described

the adverse party's name in the caption of the petition for

appeal; (2) finding the appeal did not contain a misnomer when the


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
correct party appeared although the petition incorrectly described

the adverse party's name; and (3) refusing to grant leave to amend

the petition to add the proper party.    Somers asks us to reverse

the circuit court's dismissal and remand the case.   Upon reviewing

the record and briefs of the parties, we conclude that this appeal

is without merit.    Accordingly, we summarily affirm the decision

of the trial court.    See Rule 5A:27.

     On appeal, we view the evidence and all reasonable

inferences in the light most favorable to appellee as the party

prevailing below.     See McGuire v. McGuire, 10 Va. App. 248, 250,

391 S.E.2d 344, 346 (1990).

                         Procedural Background

     Somers filed a petition appealing a decision of the VDSS in

the circuit court.    The only respondent named in the petition

was the Accomack County Department of Social Services (ACDSS).

VDSS had been served a copy of the petition and made a special

appearance by a Plea in Bar/Motion to Dismiss on the ground that

the agency rendering the challenged decision had not been made a

party to the appeal.    The circuit court granted the plea and

dismissed the petition, finding that Somers had failed to

perfect his appeal because he did not include the name of VDSS

in the caption of his petition.    Somers filed a Motion to Vacate

Order of Dismissal and Motion for Leave to Amend Bill of

Complaint.   The circuit court denied these motion, and Somers

timely appealed.

                                 - 2 -
                              Discussion

                                  I.

          The Administrative Process Act does not
          prescribe the procedure for perfecting an
          appeal from the agency to the circuit court.
          Code § 9-6:14:16 authorizes the Supreme
          Court to establish these by rule, and they
          are contained in Part Two A, Appeals
          Pursuant to the Administrative Process Act.
          Rule 2A:2 provides that a party shall file a
          notice of appeal with the agency secretary.
          Rule 2A:4 provides that within 30 days of
          filing the notice, the party shall file a
          petition for appeal with the clerk of the
          circuit court. The filing of the petition
          shall include all the steps established in
          Rules 2:2 and 2:3 (the procedures for
          initiating an equity bill of complaint and
          having the clerk issue a subpoena in
          chancery).

Bendele v. Commonwealth, 29 Va. App. 395, 397, 512 S.E.2d 827,

828 (1999).

     Rule 2:2 provides, in pertinent part:

               A suit in equity shall be commenced by
          filing a bill of complaint in the clerk's
          office. The suit is then instituted and
          pending as to all parties defendant
          thereto. . . .

               The bill shall be captioned with the
          name of the court and the full style of the
          suit. . . .

               . . . Without more it will be
          understood that all the defendants mentioned
          in the caption are made parties defendant
          . . . , that proper process against them is
          requested . . . .


     Somers named only ACDSS in the caption, failing to make

VDSS a party to the appeal.    "Generally, rules governing appeal

                                - 3 -
procedures are mandatory and 'compliance with them is necessary

for the orderly, fair and expeditious administration of

justice.'"   Mayo v. Dep't of Commerce, 4 Va. App. 520, 522, 358
S.E.2d 759, 761 (1987) (citation omitted).    The naming of the

defendants in the caption in the petition for appeal of an

agency case decision is mandatory, as indicated by the General

Assembly's use of the word "shall."     See Sours v. Virginia Bd.

for Architects, 30 Va. App. 313, 318, 516 S.E.2d 712, 715

(1999).

     Both Code § 9-6.14:16 and Rule 2A:1(b) require that the

agency rendering a case decision be made a party to the judicial

review proceeding.   The trial court correctly found that by

naming only ACDSS in the caption, Somers failed to make VDSS a

party to the action.

                                II.

     "Misnomer arises when the right person is incorrectly

named, not where the wrong defendant is named."     Swann v. Marks,

252 Va. 181, 184, 476 S.E.2d 170, 172 (1996).    Somers named only

ACDSS in its appeal.   ACDSS and VDSS "are two separate entities

. . . [t]hus, one cannot be substituted for another under the

concept of correcting a misnomer."     Id.

     "A general appearance 'is a waiver of process, equivalent

to personal service of process, and confers jurisdiction of the

person on the court.'"   Gilpin v. Joyce, 257 Va. 579, 581, 515
S.E.2d 124, 125 (1999) (quoting Nixon v. Rowland, 192 Va. 47,

                               - 4 -
50, 63 S.E.2d 757, 759 (1951)).    However, VDSS did not make a

general appearance before the court.       Instead, VDSS specially

appeared to challenge the court's jurisdiction.       By making a

special appearance, VDSS did not thereby submit to the

jurisdiction of the court.    The trial court correctly found that

the proper party was not before the court and that a misnomer

had not occurred.

                                 III.

        When Somers named ACDSS as respondent in his petition for

judicial review, he did not provide VDSS with formal notice

constituting process "which informed[ed] the opposing party of

the litigation and instruct[ed] the party when and where it must

respond."     Bendele, 29 Va. App. at 399, 512 S.E.2d at 829.       This

failure was jurisdictional, and the circuit court did not have

the authority to extend time limits to allow for the amendment

of pleadings.    Identifying the correct party respondent must be

accomplished during the thirty-day period prescribed in Rule

2A:4.    "The absence of an express provision in Part Two A of the

Rules empowering the circuit court to extend the time limits

prescribed in Rule 2A:4 is persuasive evidence that no such

provision applies to petitions for circuit court review of

administrative agency decisions."        Mayo, 4 Va. App. at 524, 358

S.E.2d at 761.    Because the circuit court did not have

jurisdiction over the proceeding, it correctly concluded that it

had no authority to allow an amendment of the pleadings.

                                 - 5 -
     Accordingly, the dismissal by the circuit court is summarily

affirmed.

                                                        Affirmed.




                              - 6 -